 ASSOCIATION OF WESTERNAssociation of Western Pulp & Paper Workers andLocal 28, Association of Western Pulp and PaperWorkers(Fibreboard Paper Products Corp.)andUnitedPapermakers&Paperworkers.Case19-CB-1 197March 4, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn December7, 1967,Trial Examiner Louis S.Penfield issued his Decision in the above-entitledproceeding,finding that the Respondents had en-gaged in and were engaging in certain unfair laborpractices in violation of the National Labor Rela-tions Act,as amended,and recommending that theRespondents cease and desist therefrom and takecertain affirmative action, as set forth in the at-tachedTrialExaminer'sDecision.Thereafter, theRespondents filed exceptions to theTrialEx-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,' the exceptions andbrief,and the entire record in the case, and herebyadopts the findings,conclusions,and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the Recom-mendedOrder of theTrial Examinerasmodifiedbelow andherebyorders that the Respondents, As-sociation of Western Pulp & Paper Workers andLocal28, Association of Western Pulp and PaperWorkers,Sumner,Washington,theirofficers,agents,and representatives,shall take the action setforth in theTrialExaminer's Recommended Order,as herein modified:1.Add thefollowing at the end of paragraph2(a) of the Trial Examiner's Recommended Order:... with interest' thereon at the rate of 6 percentper annum,in accordancewithIsis_Plumbing &Heating Co.,138 NLRB 716."170 NLRB No. 8PULP' & PAPER WORKERS492.Add the following as Section 2(b) to the TrialExaminer's Recommended Order:"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcQpying, all records and reports and all other docu-ments necessary to analyze the moneys due underthe terms of this Recommended Order."'We correct the typographical error in the first indented paragraph ofthe Trial Examiner's recommended Notice by changing the word 'as" on 12 to "or," and the word "or' on 1 5 to "as "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOUISS.PENFIELD,TrialExaminer:Thisproceedingwas heard before me in Seattle,Washington, on August 1, 1967, upon a complaintof the General Counsel and answer of Associationof Western Pulp & Paper Workers and Local 28,Association of Western Pulp and Paper Workers,herein jointly calledRespondents.'The issueslitigatedwere whether Respondents violated Sec-tion 8(b)(1)(A) and (2) of the National LaborRelationsAct, as amended, herein called the Act.Upon the entire record, including considerationof briefs filed by the parties, and upon my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERFibreboard Paper Products Corp., herein calledthe Employer, is a Delaware corporation engagedin the manufacture of cardboard containers and re-lated products at various plants located throughoutthe United States, including one located at Sumner,Washington, which is the only plant involved in thisproceeding. During the most recent fiscal year, theEmployer in the course and conduct of itsbusinessat itsSumner plant manufactured, sold, and dis-tributed products valued in excess of $50,000,which it shipped directly in interstate commerce topoints located outside the State of Washington. Ifind that at all material times the Employer hasbeen engaged in a business affecting commercewithin the meaning of the Act, and the assertion ofjurisdiction over such business to be appropriate.The Employer is a member of Pacific Coast As-sociation of Pulp and Paper Manufacturers,an em-ployer association representing numerous pulp andpaper mills on the Pacific Coast for collective-bar-'The complaint issued on June 15, 1967, and is based on a charge filedwith the National Labor Relations Board, herein called the Board, onFebruary 28, 1967 Copies of the complaint and the charge have been dulyserved on the Respondents350-999 0 - 71 - 5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining purposes.This employerassociation andRespondent Association of Western Pulp and PaperWorkers are party signatories to a contract cover-ing employees of the employer members. Respon-dent Local 28, Association of Western Pulp andPaper Workers is the local administering such con-tract insofar as it affects employees of the Em-ployer. Since the sole issue to be resolved here cen-ters on rights under this contract,and no questionas to the separate responsibility of either individualRespondent has been raised,itwill be assumed thatresponsibility for all alleged unlawful conduct isjoint,and use of the term"Respondents"hereinwill signify this even though specific demands orrequest may have come from the local aloneII.THE LABOR ORGANIZATIONS INVOLVEDRespondents,and each of them,and UnitedPapermakers and Paperworkers,the Charging Partyherein,are each labor organizations within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESCarroll and Hardy,and that the Employer at, suchtime was obligated by the contract to honor the de-mands. The Employer,however,did not take actionin response to the demands immediately, and bymid-December both employees were still workingfor the Employer. Shortly thereafter Respondentsresolved that if each employee would pay his backdues, pay a reinstatement fee, and pay a fine of$100, Respondents would withdraw the demandstheretofore made for their discharges.,' Fulfillmentof these conditions would enable the two em-ployees to continue in the employ of the Employerretaining all their accrued seniority and other rightsandprivileges.Respondents'propositionwaspresented to the employees who acceded to theconditions imposed including payment by each ofthem of the $100 fine assessed. Thereafter onDecember 22, 1966, Respondents advised the Em-ployer that each of the employees had "met all therequirements for reinstatement imposedby Local28 AWPPW," and that "in view of this action wehereby order all pending discharge action stoppedand eliminated as of this date." As a result, the twoemployees have continued at all times to remain inthe employ of the EmployerThe General Counsel alleges that Respondentsattempted to cause the Employer to discriminateagainst two employees by insisting that each pay afine as a condition of continued employment,withdrawing their demands for the discharges ofsuch employees only after the fines assessed hadbeen paid. Respondents admit demanding thedischarges pursuant to the provisions of a validunion-security agreement, but claim their insistenceupon payment of the fines to be a lawful conditionimposed only in conjunction with the withdrawal oftheir accrued right to have the discharges takeplace.There is no dispute whatsoever as to thefacts all of which were stipulated.At all times material to this proceeding Respon-dents and the Employer were bound by the terms ofa collective-bargaining agreement which, among itsother provisions, contained a lawful union-shopclause requiring maintenance of membership as acondition of continued employment. In the fall of1966 two employees Orean Carroll and Henry C.Hardy, employees of the Employer and union mem-bers, became delinquent in their dues and ceased tobe union members in good standing. Acting, underthe provisions of their collective-bargaining agree-ment, Respondents thereafter filed requests withthe Employer for the discharge of these two em-ployees.2It isagreed that all circumstances and conditionsnecessary to effect a lawful discharge pursuant tothe provisions of the collective-bargaining contractand union rules had been fulfilled with regard to2The delinquencies actually occurred on different dates and the requestsfor discharge were filed at different times This has no importance, how-ever, since the significant action regarding each took place at the sametimeDiscussion of the Issues and ConclusionsThe issue presented is a narrow one, and as notedabove, it comes to us on an undisputed set of facts.Basically, it is the contention of the General Coun-sel that Respondents have conditioned the con-tinued employment of Carroll and Hardy upon theirpayment of fines, an unlawful condition for a unionto impose even under a valid union-security agree-ment. Respondents acknowledge that the statutedoes not permit a union to condition employmentupon the payment of a fine in most instances, butthey' insist that in the instant case the action waspermissible because the fines were imposed onlyafter all rights of Carroll and Hardy to continuedemployment had been extinguished. They arguethat at the times the fines were assessed all thatremained to be done was the ministerial act ofsevering such employees from the Employer'spayroll. Respondents assert that in such a situationit islawful for a union to condition abandonment ofitsvested and accrued right to effectuate thedischarges upon payment of a fine. Respondentscorrectly point out that by doing nothing furtherthe supreme penalty of discharge with full loss of allaccrued employment rights would have been law-fullyvisitedupon the employees, and thatthereafter they would have retained no more thanthe right to future nondiscriminatory reemploymentas new employees Respondents contend that underthe circumstances abandonment of the right to let3Respondents assert that thisapproach came about at thesuggestion ofthe EmployerThe General Counsel doesnot acknowledge this to be thecase I deem it irrelevantto anyissueto be resolvedherein whether or notthe Employermade a such a suggestion, ASSOCIATION OF WESTERN PULP & PAPER WORKERSthe discharges take place conditioned upon pay-mentof thefines must be viewed as a lesser penaltythan Carroll and Hardy would have experiencedhad Respondents taken no further action what-soever.It is asserted that the statute should be con-strued to hold imposition of the condition lawful ina situation like this,because it will result in an ulti-mate benefit to employees by encouraging unionsto seek solutions other than outright discharge bywhich delinquent members may be punished andstill retain accrued employment benefits.AlthoughRespondents'argument has a degree of plausabilityand has been ably presented and arguedby counselin his brief, I am not convinced that the statute canbe construed to sustain it.Although this proceeding does not involvecharges against an employer,the issue centers uponwhether Respondents caused or attempted to cause"an employer to discriminate against an employeein violation of subsection(a)(3) ..." Thus, theproper construction of the proviso to Section8(a)(3) as applied to the factsbeforeus becomesthe significant issue. Such proviso reads-Provided further,That no employershall justifyany discrimination against an employee fornonmembership in a labor organization (A) ifhe has reasonable grounds for believing thatsuch membership was not available to the em-ployee on the same terms and conditionsgenerally applicable to other members, or (B)if he has reasonable grounds for believing thatmembership was denied or terminated forreasons other than the failure of the employeeto tender the periodic dues and initiation feesuniformally required as a condition of acquir-ing or,retaining membership.The provisolists the sole circumstance justifyingdischarge "for non-membership"to be "failure .. .to tender the periodic dues and initiation fees...."Essentially,Respondents assert that this statutorylimitation should be construed to permit them toimpose any nondiscriminatory condition upon con-tinuing employment of delinquent employees oncethe right to discharge for nonpayment of dues hasaccrued.4Respondents acknowledge that there isno definitive Board case supporting this contention,but theyrely upon dictum found in the Board Deci-sion inKramboFood Stores,Inc.,106 NLRB 870.InKrambothe Board faced a situation in which em-ployees had become delinquent in their dues undera valid union-security agreement.In consequence,the union,rather than demanding their outrightdischarges,undertook to have the employerwithhold vacation pay to which the delinquent em-ployees had become entitled.Itdid not appear,however, that the union inKrambohad at the sametime abandoned its right to bring about thedischarges of the affected employees. The Board51held that under the circumstances withholding ofvacation benefits amountedto anadditional dis-crimination, and that loss of vacation pay thuscould not be regarded as a lesser penalty but as anadded one which did not fall within permissiblestatutory limitations.Respondents agree that theBoard reached the right result inKrambo,but theypoint out that in the instant case they expresslyabandoned their accrued right to bring about thedischarges of Carroll and Hardy upon their pay-ment of thefines.Respondents point to two state-ments inthe Board's opinion: inKrambowhich theyalleged support a theory that with abandonment ofthe right to discharge the imposition of a lesserpenalty becomes appropriate. The Board dictum inKramboreads as follows:Since the issue is not here presented, we donot, as ourdissentingcolleague appears to as-sume, pass uponwhether ornot a lesser penal-ty would be permissable if coupled with clearabandonment of the right to discharge....Nothing in the Act orits legislativehistory per-suades usthat the union-shop provisos of Sec-tion 8(a)(3) and 8(b)(2) were designed to giveemployersand unions a license to use variousdiscriminatory devices short of discharge, tocoerce an employee to join the union while stillholding over his head the alternate threat ofdischarge which the statute sanctions.Respondents urge that although the Board had noneed to face the issue inKrarnbo,this dictum signi-fies that where, as here, a union has abandoned the"alternate threat of discharge" it may then imposethe so-called lesser penalty of a fine upon em-ployees that have already lost all right to continuedemployment.There is no question that at the time Respon-dents demanded that Carroll and Hardy be ter-minated Respondents had the right to have thesedischarges eventuate merely by taking no furtheraction whatsoever. It does not necessarily follow,however, that even from such a posture the statutewould permit a union to invoke some other penaltywhich related to their continued employmentwhether this be described as additional, lesser orgreater.Nor does it follow that at this pointRespondents had no alternative course to follow ifit sought to impose any disciplinary measures uponthe employees unrelated to employment status. Theright,which at this time had accrued to Respon-dents, was one which they could have waived un-conditionally at any time prior to the actual ter-minations. This would also have resulted in the em-ployees having retained all accrued employmentbenefits. Since unions always have full rights toprescribe their own rules, they might, at the sametime, have assessed fines or other intraunion penal-/ tiesunrelated to employment status. This was not' It is not claimedhere that Carroll or Hardy were being treated in anymanner withregard to their membership which would not be generally ap-plicable toall other unionmembers 52DECISIONS OF NATIONALthe approach chosen,however,and it stands -un-disputedthat Carroll and Hardy could only con-tinue their employment upon paymentof the $100fines.Ido not understand Respondents to claimthat had Carrolland Hardyactuallybeen ter-minated,they couldhave conditioned their-reem-ployment upon their paying fineswhichRespon-dents had levied againstthem for anyreason.Clearly inthis situation,Respondents at the mostcould subject them only to paymentof the uniformmembership fees and dueswhich the-terms of theunion-securityagreement permitted.Yet, here wefindRespondents confronting these same em-ployees priorto their terminationwith the proposi-tionthat if theyundertake to retainemploymentstatus, the fines mustbe paid. The vice of such con-duct isthat they areundertakingto discipline Car-roll andHardy,not as an intraunion matter, but asa condition of their continued employment andusing a condition other than their failure"to tenderthe periodic dues and initiation fees." While nodoubt unions might moreeffectivelydisciplinemembers if permitted to take action affecting theiremployment relationship,this is the precise - thingthat the statute proscribes.I regardtheKrambodictum, assumingitwere tobe adoptedby theBoard,as directed at a differentsitutationfrom that which confronts us here.Discharge for nonpayment of dues may be viewedas the supremepenalty whicha union may invokeagainst a delinquent member since its effect is toextinguish the existing employment relationship al-together.TheKrambodictum suggests that should aunion abandon its rightto invokethis supremepenalty,itmight be permitted to substitute a lesserpenalty which would diminish,but not altogetherextinguish,accrued employeebenefits.Possiblysuch things as vacation pay or seniority might betaken from the delinquent members onthe theorythatas accrued employee benefits theirloss wouldbe a lesserpenaltythan outright discharge.Assum-ing, without deciding,that this wouldbe permissi-ble inappropriatecircumstances, it would rest sole-ly on a premise that since the statuteexpressly per-mits total destructionof the employmentrelation-ship something less than thisbut directlyrelated toand affecting an aspect of the employmentrelation-shipwouldbe permissible.A fine, however, hasneither adirect noran indirect connection withanythingrelated to employmentstatus.Itflowssolely from theunion-member relationship and issomethingthatcan be,assessedand collected onlyas an incidentthereof. Thus,the assessment of afine can never be regardedas a diminished versionof a penalty expressly permitted bystatute but assomething additional,and where,as here,it is usedin a mannerto affectthe employment status of theemployees, it is proscribed by law.For reasonsset forth above, I findthat Respon-dents,by conditioning the continued employmentof Carroll andHardy upon their paymentof fines,have exacteda penalty whichthe statuteforbids,LABOR RELATIONS BOARDand that thereby they have attemptedto cause theEmployerto discriminate againstCarroll and Hardyin violation of Section8(a)(3) of theAct, thus en-gaging in violations-of Section8(b)(2) and (1)(A)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCE-The activities of Respondents.as set forth in sec-tion III, above,occurring in connection with theoperations of the Employer as set forth in section 1,above,have a close,intimate,and substantial rela-tionship to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes-burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that Respondents have engaged inactivites violative of Section8(b)(1)(A) and (2)-ofthe Act,I shall recommend that they cease and de-sist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Inasmuch as, the unlawful conduct of Respon-dents resulted in no loss of employment to either ofthe discriminatees,no affirmativereinstatement ormake whole order is required.It appears from therecord thatthe reinstatement fees-and payment ofback dues are in amounts which Respondents couldlawfullyrequire pursuantto theterms of their con-tract withthe Employer.Ihave found, however,that Respondents unlawfully required the paymentof fines as a condition of continued employment,and I shall directthatthe discriminatees be reim-bursed for the amounts which they paid as suchfines.-Uponthe basis of the foregoing findings of factand upon the entire record in this case,Imake thefollowing:CONCLUSIONS OF LAW1.Fibreboard Paper Products Corp.isan em-ployer within the meaning of Section 2(2) of theAct, engaged in commerce or in an industry affect-ing commerce within the meaning of Section 2(6)and (7) of the Act.-2.Respondents, and each of them, are labor or-ganizations within the meaning ofSection 2(5) ofthe Act.3.By conditioning the continued employment ofOrean Carroll and Henry C. Hardy upon. the pay-ment of fines to Respondents in the mannerdescribed above, Respondents have engaged in un-fair labor,practices within,the meaning of Section8(b)(l)(A) and (2) of the Act.4.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 20) and (7) of the Act. ASSOCIATION OF WESTERN PULP &PAPER WORKERS53RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that Respondents, and each of them, andtheir respective officers, agents, and representa-tives, shall:1.Cease and desist from:(a)Causing or attempting to cause FibreboardPaper Products Corp., or any other employer, tocondition further employment of Orean Carroll orHenry C. Hardy upon payment of fines to Respon-dents, or either of them, or to require that such em-ployees pay fines as a condition of continued em-ployment, or in any other manner to discriminateagainst them, except to the extent permitted by theproviso to Section 8(a)(3) of the Act, as amended.(b) In any like or related manner interferingwith, restraining, or coercing its members in the ex-ercise of the rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Reimburse Orean Carroll and Henry C.Hardy for the amounts which they have paid asfines to Respondents as a condition of continuedemployment with the Employer.(b) Post at their respective business offices,meeting halls, or other locations where notices tomembers are customarily posted, copies of the at-tached notice marked "Appendix.Copies of saidnotice to be furnished by the 'Regional Director forRegion 19, shall, after being duly signed by officialrepresentatives of each of Respondents, be postedimmediately upon receipt thereof and maintainedby them for 60 consecutive days thereafter in con-spicuous places including all places where noticestomembers are customarily posted. Reasonablesteps shall be taken by Respondents to assure thatsuch notices are not altered, defaced, or covered byany other material.(c) Furnish to the Regional Director for Region19, signed copies of said notice for posting byFibreboard Paper Products Corp., if willing, inplaces where notices to employees are customarilyposted. Copies of said notice to be furnished by theRegional Director, after "being signed by each ofrespective Respondents, shall be forthwith returnedto the Regional Director for distribution by him.(d)Notify the Regional Director for Region 19,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.6APPENDIXNOTICETOALLMEMBERS OF ASSOCIATION OFWESTERN PULP&PAPER WORKERS AND LOCAL28, ASSOCIATION OF WESTERN PULP AND PAPERWORKERSANDTOALLEMPLOYEESOFFIBREBOARD PAPER PRODUCTS CORP.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify you that:WE WILL NOT cause or attempt to causeFibreboard Paper Products Corp.,or any otheremployer,to condition further employment ofOrean Carroll or Henry C.Hardy upon pay-ment of fines, or require such employees topay fines as a condition of continued employ-ment,or in any other manner discriminateagainst them,except to the extent permitted bythe proviso of Section 8(a)(3) of the Act, asamended.WE WILL reimburse Orean Carroll andHenry C.Hardy the sums of money collectedas fines in order that they might continue theiremployment with Fibreboard Paper ProductsCorp.ASSOCIATION OF WESTERNPULP & PAPER WORKERS(Labor Organization)(Representative) (Title)LOCAL 28, ASSOCIATIONOF WESTERNPULP ANDPAPERWORKERS(LaborOrganization)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If members or employees have any question con-cerning this notice or compliance with its provi-sions, theymay communicate directly with theBoard's Regional Office, 327-Logan Building, 500UnionStreet,Seattle,Washington98101,Telephone 583-7473.In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adoptedby the Board,this provisionshall be modified to read "Notify saidRegional Director, inwriting,within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith "